           Case 7:20-cr-00444-VB Document 4 Filed 09/14/20 Page 1 of 1
                                          U.S. Department of Justice

                                                 United States Attorney
                                                 Southern District of New York

                                                 United States District Courthouse
                                                 300 Quarropas Street
                                                 White Plains, New York 10601


                                                 September 14, 2020


BY EMAIL
The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. Frank Brown, a/k/a “Nitty,” et al., 20 Cr. 444

Dear Judge McCarthy,

   The Government respectfully requests that the currently sealed indictment in the above
referenced case be unsealed.

                                          Very truly yours,

                                          AUDREY STRAUSS
                                          Acting United States Attorney



                                      by: _____________________________
                                          Benjamin A. Gianforti
                                          Assistant United States Attorney
                                          (914) 993-1919




   SO O RD ERED :



   JU D ITH C.M cCA RTH Y
   U nited States M agistrate Judge
